DETAILED ACTION

In a preliminary amendment filed 9/18/2019, original claims 1-20 are cancelled, and new claims 21-40 are added. Claims 21-40 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each bearing comprising one or a combination of:(a) a sliding surface; and/or (b) a roller shaped as a barrel; and/or (c) a roller shaped in an hourglass form; and/or (d) a roller cylindrically shaped; and/or (e) the ball supported by a chassis (claim 22), axles being arranged at an angle α, wherein α is in a range of α≥10° to α≤25° (claim 25), the truncated cones having an apex angle (δ) comprising a range of δ≥10° to δ≤25° (claim 26), the elliptical surface (claim 29)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-30, 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
The specification fails to sufficiently describe implementation of each bearing comprising one or a combination of:(a) a sliding surface; and/or (b) a roller shaped as a barrel; and/or (c) a roller shaped in an hourglass form; and/or (d) a roller cylindrically shaped; and/or (e) the ball supported by a chassis, as required by claims 22 and 32. The bearing (35) being a ball is the only configuration shown in the drawings. The disclosure does not reveal any details about how a sliding surface; and/or a roller shaped as a barrel; and/or a roller shaped in an hourglass form; and/or a roller cylindrically shaped; and/or the ball supported by a chassis could be implemented alternatively or in combination.   The Applicant has failed to show possession of the claimed invention because the Applicant has not sufficiently described the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. See MPEP 2163 and 2173.05(g).

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 requires: two or more bearings which are configured to hold in place the ball, each bearing comprising one or a combination of:(a) a sliding surface; and/or (b) a roller shaped as a barrel; and/or (c) a roller shaped in an hourglass form; and/or (d) a roller cylindrically shaped; and/or (e) the ball supported by a chassis. How can these various elements be configured in a combination as claimed? Is the ball in part (e) the same ball as introduced by claim 21? The limitation is not understood, and Applicant’s specification does not appear to provide any clarifying description. Claim 32 is indefinite for the same reasons. 

Claim 23 recites: wherein the two or more bearings are supported by the chassis extending more than half of the ball. The limitation in not understood. Does the chassis or the bearings extend more than half of the ball? What is meant by “extend more than half of the ball”? The extension is not understood.   Claim 33 is indefinite for the same reasons. 

Claim 23 requires “the chassis”, which was claimed as an optional element in claim 22 (see phrase “e” in claim 22). Does the recitation of the chassis in claim 23 imply that optional limitation (e) is now required by the claim?   It is unclear whether there is sufficient antecedent basis for the chassis in claim 23. 

Claim 25 requires: wherein two or more rollers are positioned substantially above the ball, such that, their axles being arranged at an angle a, wherein a is in a range of α≥10° to α≤25°. The claimed angles are not understood. Is there an angle between the axles, respectively? Are the axles at an angle with respect to a ground surface or some other reference element? Do the two or more rollers of claim 25 include the roller introduced by claim 21 and or parts b-d of claim 22?  Claim 35 is indefinite for the same reasons. 

Claim 26 requires: wherein two or more rollers in the shape of a truncated right circular cone are positioned with their smaller diameter faces oriented to each other above the ball, and further, their apex angle (δ) comprising a range of δ≥10° to δ≤25°. The claimed angles are not understood. What is the apex angle between two truncated cones? Do the two or more rollers of claim 25 include the roller introduced by claim 21 and or parts b-d of claim 22?  Claim 36 is indefinite for the same reasons.

Claim 31 recites “A method for manufacturing a kinetic section for a skating device particularly according to claim 21”. Due to the word “particularly”, it is unclear whether claim 31 depends from 21 (or from any other claim drawn the kinetic section for a skating device).  

Claim 31 recites the same structural features (kinetic section, ball, roller, coefficient of kinetic friction, etc.) required by claim 21, from which claim 31 appears to depend. Accordingly, there is improper antecedent basis for the features of claim 31, as they are already recited by claim 21. 

Claim 37 recites: wherein the method comprises the further step of allowing a coefficient of kinetic friction between the ball and the bearing to be in a range of 0.40 to 0.75.  What is meant by “allowing”? Is there some action or manufacturing step associated with “allowing”? Does the claim positively require the roller having a coefficient of kinetic friction between the ball and the bearing to be in a range of 0.40 to 0.75?  Claims 38-40 also include “allowing” steps. These claims are found to be similarly indefinite, as the metes and bounds of “allowing” are not understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakx (US 6,491,308) in view of The Engineering Toolbox (see the materials described in the table at https://www.engineeringtoolbox.com/friction-coefficients-d_778.html).

Regarding claim 21, Bakx teaches: a kinetic section for a skating device comprising a ball (9) and a roller (8), wherein (a) the ball is configured to be in contact with the roller at one point or at a contacting surface; and (b) the ball is adapted to transfer an angular momentum to the roller, further, the roller is configured to support the ball. See at least Figs. 1-3. 
Bakx fails to describe: a coefficient of kinetic friction between the ball and a contacting surface of the roller is in a range of 0.20 to 0.45.
The Engineering Toolbox describes various materials between which have a coefficient of kinetic friction in a range of 0.20 to 0.45. See the chart from The Engineering Toolbox.  
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Bakx such that the ball and a contacting surface of the roller is made from materials (such as those described in the chart by The Engineering Toolbox), such that a coefficient of kinetic friction between the ball and a contacting surface of the roller is in a range of 0.20 to 0.45. The motivation being: these are known materials having good durability and other desirable characteristics. 
Additionally/alternatively, a variety of well-known materials have, respectively, coefficients of kinetic friction which fall within the claimed range (as supported at least in the chart from The Engineering Toolbox).  Those having ordinary skill in the art would find it obvious to provide a coefficient of kinetic friction between the ball and a contacting surface of the roller in a range of 0.20 to 0.45, as described in the claim as an obvious design choice, 
It is noted that Applicant’s disclosure does not describe the materials or the conditions which result in the claimed properties. 

Regarding claim 22, Bakx, as modified, further teaches: two or more bearings (11) which are configured to hold in place the ball, each bearing comprising one or a combination of: (a) a sliding surface; and/or (b) a roller shaped as a barrel; and/or (c) a roller shaped in an hourglass form; and/or (d) a roller cylindrically shaped; and/or 25 (e) the ball supported by a chassis. See at least Fig. 2 from Bakx. 

Regarding claim 23, Bakx, as modified, further teaches: wherein the two or more bearings are supported by the chassis extending more than half of the ball. See Fig. 1 from Bakx. 

Regarding claim 24, Bakx, as modified, further teaches: wherein the ball rests in a recess being correspondingly shaped to the ball.  See Figs. 1 and 2 from Bakx.

Regarding claim 25, Bakx, as modified, further teaches: wherein two or more rollers are positioned substantially above the ball, such that, their axles being arranged at an angle α, wherein α is in a range of α≥10° to α≤25°.  The axles of rollers (11) from Bakx are capable of being positioned at an angle α≥10° to α≤25° relative to the ground. Such a range of angled would be encountered as a skater turns/changes direction while skating. 

Regarding claim 26 Bakx, as modified, further teaches: wherein two or more rollers in the shape of a truncated right circular cone are positioned with their smaller diameter faces oriented to each other above the ball, and further, their apex angle (δ) comprising a range of δ≥10° to δ≤25°. These shapes/angles appears to be suggested by Bakx in Figs. 6-9, where alternative roller shapes are presented. 

Regarding claim 27 Bakx fails to describe: a coefficient of kinetic friction between the ball and the bearing is in a range of 0.40 to 0.75.
The Engineering Toolbox describes various materials between which have a coefficient of kinetic friction in a range of 0.40 to 0.75. See the chart from The Engineering Toolbox.  
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Bakx such that the ball and the bearing is made from materials (such as those described in the chart by The Engineering Toolbox), such that a coefficient of kinetic friction between the ball and the bearing is in a range of 0.40 to 0.75. The motivation being: these are known materials having good durability and other desirable characteristics. 
Additionally/alternatively, a variety of well-known materials have, respectively, coefficients of kinetic friction which fall within the claimed range (as supported at least in the chart from The Engineering Toolbox).  Those having ordinary skill in the art would find it obvious to provide a coefficient of kinetic friction between the ball and the bearing in a range of 0.40 to 0.75, as described in the claim as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. The selection of a 
It is noted that Applicant’s disclosure does not describe the materials or the conditions which result in the claimed properties. 

Regarding claim 28 Bakx fails to describe: a coefficient of kinetic friction between the ball and the ground is in a range of 0.40 to 0.80.
The Engineering Toolbox describes various materials between which have a coefficient of kinetic friction in a range of 0.40 to 0.80. See the chart from The Engineering Toolbox.  
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Bakx such that the ball and the ground are made from materials (such as those described in the chart by The Engineering Toolbox), such that a coefficient of kinetic friction between the ball and the ground is in a range of 0.40 to 0.80. The motivation being: these are known materials having good durability and other desirable characteristics. 
Additionally/alternatively, a variety of well-known materials have, respectively, coefficients of kinetic friction which fall within the claimed range (as supported at least in the chart from The Engineering Toolbox).  Those having ordinary skill in the art would find it obvious to provide a coefficient of kinetic friction between the ball and the ground in a range of 0.40 to 0.80, as described in the claim as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Regarding claim 29, Bakx, as modified, further teaches: wherein the ball is configured to be in contact with the roller at two or more points or at contacting surfaces or at an elliptical surface. See Figs. 1, 2, 6-9 from Bakx. 

Regarding claim 30, Bakx, as modified, further teaches: a skating device comprising the kinetic section according to claim 22 and a support (2) for fixing a boot. See Fig. 1. 

Regarding claim 31, Bakx, as modified, further teaches: a method for manufacturing a kinetic section for a skating device particularly according to claim 21, comprising the following steps: (a) providing a kinetic section with a ball and a roller; (b) bringing the ball in contact with the roller at two or more points or a contacting surface or an elliptical surface; (c) facilitating the ball to transfer an angular momentum to the roller; and (d) configuring a coefficient of kinetic friction between the ball and the contacting surface of the roller to be in a range of 0.20 to 0.40. See the discussion of claim 21, above.

Regarding claim 32, Bakx, as modified, further teaches: further providing two or more bearings which are configured to hold in place the ball, each bearing providing one or a combination of: (a) a sliding surface; and/or (b) a barrel-shaped roller; and/or (c) an hourglass shaped roller; and/or (d) a cylinder-shaped roller; and/or (e) the ball supported by a chassis. See at least Fig. 2 from Bakx.

Regarding claim 33, Bakx, as modified, further teaches: wherein the bearings are supported by the chassis extending more than half the ball. See Fig. 1 from Bakx. 

Regarding claim 34, Bakx, as modified, further teaches: wherein the ball rests in a recess being correspondingly shaped to the ball.  See Figs. 1 and 2 from Bakx.

Regarding claim 35, Bakx, as modified, further teaches: wherein the rollers are positioned substantially above the ball, such that, their axles being arranged at an angle α, wherein α is in a range of α≥10° to α≤25°.  The axles of rollers (11) from Bakx are capable of being positioned at an angle α≥10° to α≤25° relative to the ground. Such a range of angled would be encountered as a skater turns/changes direction while skating. 

Regarding claim 36 Bakx, as modified, further teaches: wherein the rollers in the shape of a truncated right circular cone are positioned with their smaller diameter faces oriented to each other, are substantially above the ball, with their apex angle (δ) comprising a range of δ≥10° to δ≤25°. These shapes/angles appears to be suggested by Bakx in Figs. 6-9, where alternative roller shapes are presented. 

Regarding claim 37 Bakx fails to describe: a coefficient of kinetic friction between the ball and the bearing is in a range of 0.40 to 0.75.
The Engineering Toolbox describes various materials between which have a coefficient of kinetic friction in a range of 0.40 to 0.75. See the chart from The Engineering Toolbox.  

Additionally/alternatively, a variety of well-known materials have, respectively, coefficients of kinetic friction which fall within the claimed range (as supported at least in the chart from The Engineering Toolbox).  Those having ordinary skill in the art would find it obvious to provide a coefficient of kinetic friction between the ball and the bearing in a range of 0.40 to 0.75, as described in the claim as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It is noted that Applicant’s disclosure does not describe the materials or the conditions which result in the claimed properties. 

Regarding claim 38 Bakx fails to describe: a coefficient of kinetic friction between the ball and the ground is in a range of 0.40 to 0.80.
The Engineering Toolbox describes various materials between which have a coefficient of kinetic friction in a range of 0.40 to 0.80. See the chart from The Engineering Toolbox.  
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Bakx such that the ball and the ground are made from 
Additionally/alternatively, a variety of well-known materials have, respectively, coefficients of kinetic friction which fall within the claimed range (as supported at least in the chart from The Engineering Toolbox).  Those having ordinary skill in the art would find it obvious to provide a coefficient of kinetic friction between the ball and the ground in a range of 0.40 to 0.80, as described in the claim as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It is noted that Applicant’s disclosure does not describe the materials or the conditions which result in the claimed properties. 3

Regarding claim 39, Bakx, as modified, further teaches: allowing the ball is to be adapted to be in contact with the roller at two points or at contacting surfaces or at one elliptical surface. See Figs. 1, 2, 6-9 from Bakx. 

Regarding claim 40, Bakx, as modified, further teaches: allowing the skating device to further comprising a support (2) for fixing a boot. See Fig. 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618